Case 5:15-cr-00034-E.]D Document192-1 Filed 11/26/18 Page 1 of 1

Conno|ly, Erica

From: Jacol:)s, |Vlatthew

Sent: l\/londay, November 26, 2018 12:58 P|V|
To: Christian Stukenbroc|<

Cc: Crider, Adam; Connoi|y, Erica

Subject: RE: `fomorrow

Christian: This is a terrible mistake You need to call me immediately The government will find you and you wili be
committing a very serious crime._ if you don't call me within five minutes, we are going to notify the government and the
Court and there will be a warrant for your arrest. They wiii also attach your daughter's assets.

From: Christian Stul<enbrocl< <wiesengrund@grnaii.com>

Sent: lVionday, November 26, 2018 12:49 PlVl

To: Jacobs, l\flatthew <mjacobs@velaw.com>

Cc: Crider, Adam <acrider@ve|aw.com>; Connol|y, Erica <ecorinoi|y@ve|aw.com>
Subject: Tomorrow

[EXTERNAL]
Privileged and confidential
Hi l\/latt,
Please contact the court to tell them that i wiil not be there tomorrow and cancel the proceedings. l aiready ieft the
jurisdiction i can't take the risk we talked about. Sorry about the inconvenience and thanks for everything you have
done for me.
Sincere|y,

Christian

Seht from my iPhone

 

